Application granted. The conference to discuss
Defendants' pending motion is adjourned until January 8,
2020 at 3:00 p.m.                                                                                      USDC-SDNY

SO ORDERED.                /(          ;1                                                              DOCUMENT
                                                                                                       ELECTR0'1ICALLY FILED

                   Ronni~Abrams~
                   December 5, 2019
                                                      ~                                            I
                                                                                                       DOC#:
                                                                                                                                                          1==
                                                                                                       I) ' IT f--1-u-~D-==.c......:I-Z=-1-1-;--"-s-.......
                                                                                                                                                     -;-(=(



    JAMES E. JOHNSON                                                                                                           BRACHAH GOYKADOSH
                                                             THE CITY OF NEW YORK
    Corporation Counsel                                                                                                                   Senior Counsel
                                                           LAW DEPARTMENT                                                         bgoykado@law.nyc.gov
                                                                                                                                  Phone (212) 356-3523
                                                               100 CHURCH STREET                                                     Fax: (212) 356-1148
                                                            NEW YORK, NEW YORK 10007
                                                                                                                     December 4, 2019
              ByECF
              Honorable Ronnie Abrams
              United States District Court Judge
              United States District Court
              Southern District ofNew York
              Thurgood Marshall Courthouse
              40 Foley Square
              New York, New York 10007
                          Re:     Marc Ameruso v. City of New York, et al., 15 Civ. 3381 (RA)
              Your Honor:
                       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City of New
              York, and the attorney assigned to the defense in the above-referenced matter. In that capacity, I write to
              respectfully request an adjournment of the conference currently-scheduled for December 11, 2019 at
              3: 15 p.m. (Docket Entry No. 122).
                      As the Court is aware, on July 13, 2017, defendants moved for summary judgment. (Docket
              Entry No. 98). On December 3, 2019, the Court scheduled a conference to discuss defendants' pending
              motion. (Docket Entry No. 122). The conference is scheduled for December 11, 2019 at 3: 15 p.m.
              Defendants now seek an adjournment of that conference. The reason for this request is that the
              undersigned is unavailable at that time, as she will be immersed in trial preparation for a trial scheduled to
              commence before the Honorable Kiyo A. Matsumoto in Eastern District of New York on December 16,
              2019 in Yaakov Pukhovich v. City of New York, et al., 16-cv-1474. 1 Plaintiffs counsel consents to
              defendants' request for an adjournment of the conference, which is the first of its kind. The parties have
              conferred and would be available for a conference any time on December 23, 2019.
                    Thus, defendants respectfully request that the Court adjourn the conference scheduled for
              December 11, 2019 to any time on December 23, 2019 or any other time convenient for the Court.
                          Thank you for your consideration herein.

                                                                               Respectfully submitted,

                                                                                ~,L_         flt. .L,.;,c____
                                                                               Brachah Goykadosh
                                                                               Senior Counsel
                                                                               Special Federal Litigation Division

              1
                  Jury selection in the Pukhovich trial is scheduled for December 9, 2019.
